Citation Nr: 1215242	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-16 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which, in part, denied service connection for hepatitis C, a right knee disability, a left knee disability, a right foot disability, a left foot disability and a skin condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for hepatitis C, in a March 2005 Questionnaire, the Veteran claims that he contracted hepatitis C in service from being exposed to bloodied body parts when he was conducting ambushes.  He claimed that he had to move dead bodies to rest at the ambush sites.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

The first indication of a diagnosis of hepatitis C is in a November 2004 VA treatment note.  

The Board notes that the Veteran underwent a general VA examination in February 2005.  The examiner noted that the Veteran first was diagnosed with hepatitis C in 2000.  The examiner also noted that there was no evidence that the Veteran's hepatitis was connected to his service time.  However, this opinion was made before the Veteran's specific contention that he contracted hepatitis through his exposure to bloodied bodies.  In addition, the Board notes that the examiner did not address any of the potential risk factors that the Veteran may have demonstrated.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hepatitis C, and that a further medical examination and opinion in connection with this claim is warranted.  

Regarding the Veteran's bilateral knees disabilities, the Veteran contends that these disabilities resulted from his combat duty in Vietnam where he parachuted out of planes.  He currently has a diagnosis of pattelofemoral syndrome of the bilateral knees, degenerative arthritis of the right knee and status post meniscus tear repair surgery for the left knee.

The Veteran was provided a VA examination for in February 2005 in which he was diagnosed with pattelofemoral syndrome of the bilateral knees.  However, the VA examiner did not give an etiology regarding the Veteran's left and right knee disabilities.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for right and left knee disabilities and that a further medical examination and opinion in connection with these claims is warranted.  

Regarding the Veteran's right foot and left foot disabilities, the Veteran contends that his current foot disabilities resulted from his in-service paratrooper duties which included 30 jumps.

The Board notes that in an October 1964 enlistment examination, the report of medical examination noted pes planus.  Additionally, multiple service treatment records note that the Veteran presented with complaints of foot pain.

The Veteran underwent a VA examination in February 2005.  The examiner diagnosed the Veteran with bilateral pes planus but did not provide an etiology regarding the pes planus disability.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for pes planus and that further medical examination and opinions in connection with this claim is warranted.  

As there is evidence that the pes planus preexisted his active service, an examiner should provide an opinion as to whether any pes planus preexisted his service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current pes planus or other foot disability, to include whether any preexisting pes planus underwent a permanent worsening during his service beyond its natural progression. 

Regarding the Veteran's skin disability claim, the Board notes that the Veteran's service treatment records demonstrate that in August 1965, the Veteran presented with a rash on his hands.  In December 1965, the Veteran received treatment for lesions on his hands which were surrounded by callous formation. 

The Veteran underwent a VA examination in February 2005 which noted that the Veteran had fungal infections of both feet while he was in Vietnam.  The examiner noted that his toenails were under control and showed "little if any evidence of any fungal infection".  No diagnosis or etiology related to a skin disability was provided. 

However, in a May 2008 letter, a private physician indicated that the Veteran currently suffered from painful porokeratoses.  The diagnosis was capsulitis secondary to recurrent porokeratoses.  No etiology was provided.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a skin disability and that further medical examination and opinions in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, the Veteran should be provided a VA examination by a physician skilled in the diagnosis and treatment of hepatitis C.  All indicated tests and studies are to be performed, and comprehensive social, and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the diagnosis of hepatitis C, and provide an analysis as to etiology.  The examiner should discuss whether the Veteran was exposed to hepatitis C risk factors in service, and if so, the examiner should offer an opinion regarding any possible relationship between these in-service risk factors and his currently diagnosed hepatitis C.  The physician should also address post-service risk factors, including exposure to other individuals with hepatitis C, tattoos, and continued drug and alcohol abuse.  Following a review of the claims folder and examination of the Veteran, the physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C disability had its onset in service or is causally related to any incident of service.  The physician is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any current left and right knee disability.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has current left and right knee disabilities and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the knee disabilities were present during the Veteran's active service or are etiologically related to his active service.  The rationale for each opinion expressed must be provided.  If, however, the examiner is not able to provide such an opinion without resorting to mere speculation, the examiner should provide the reasons and bases for such a determination.  

4.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of the Veteran's pes planus or other foot disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether the Veteran has a current pes planus or other foot disability.  If so, the examiner should determine if it is at least as likely as not (50 percent or greater probability) that any current pes planus or other foot disability had its onset in or is otherwise related to the Veteran's period of active duty.

In rendering the requested opinion, noting the Veteran's foot complaints in service, the examiner should specifically address whether the Veteran's pre-existing pes planus shown on entry examination clearly and unmistakably did not increase in severity in beyond the natural progression of the condition (representing a permanent worsening of such disorder).  

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If, however, the examiner is not able to provide such opinions without resorting to mere speculation, the examiner should provide the reasons and bases for such a determination.  

5.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present skin disability.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a current skin disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

6.  Thereafter, readjudicate the claims.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


